Citation Nr: 1606778	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-31 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (appellant), Veteran's spouse, Veteran's daughter


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1943 to January 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In May 2010, the Veteran filed a timely notice of disagreement with the denial of special monthly compensation based on the need for regular aid and attendance.  

In a September 2011 rating decision, the RO determined that a December 2003 rating decision was clearly and unmistakably erroneous in rating the service-connected pulmonary and cardiovascular disorders as a single disability, and granted a separate 60 percent disability rating for coronary artery disease and special monthly compensation at the housebound rate under the provisions of 38 U.S.C.A. § 1114(s)(1) (West 2014), effective June 18, 2002.  An October 2011 statement of the case continued to deny special monthly compensation based on the need for regular aid and attendance of another person.  In November 2011, the Veteran filed a timely substantive appeal (on a VA Form 9) with respect to the issue listed in the October 2011 statement of the case.  

In November 2013, additional private treatment records were associated with the claims file.  While the most recent supplemental statement of the case (dated in November 2013) does not include review of this evidence, in a February 2016 written statement, the representative waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  

In May 2013, the Veteran testified at a personal hearing at the VA RO in Nashville, Tennessee (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In July 2013, the Board remanded the issue on appeal for additional development.  The Board is granting special monthly compensation based on the need for regular aid and attendance of another person, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.   

The issue of service connection for residuals of frostbite, to include peripheral neuropathy, has been raised by the record, but has not been adjudicated by the AOJ.  See September 2013 VA examination report, November 2013 inferred issue memorandum.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 


FINDING OF FACT

The Veteran requires the regular assistance of another person due to physical incapacity when caring for the daily personal needs of dressing or undressing himself, bathing, keeping himself clean and presentable, and taking required medication as the result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting the claim for special monthly compensation based on need for aid and attendance, which constitutes a full grant of the benefits sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2015).  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the U.S. Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  

The Veteran is already in receipt of special monthly compensation at the housebound rate under the provisions of 38 U.S.C.A. § 1114(s)(1).

The contention liberally construed for the Veteran is that special monthly compensation is warranted because he requires the regular aid and attendance of another person for assistance due to physical incapacity when caring for his daily personal needs due to the service-connected pulmonary hypertension with right ventricular heart hypertrophy, coronary artery disease, and tuberculosis.  See February 2013 and February 2016 written statements from the representative.  In a February 2012 written statement, the Veteran's spouse reported that the Veteran chokes at most meals, is incontinent, and has severe memory loss.  

At the May 2013 Board hearing, the Veteran's spouse and daughter testified that the Veteran required assistance dressing and bathing himself, taking required medications, preparing food, and feeding himself.  The Veteran's spouse and daughter testified that the Veteran would be a hazard to himself if left alone and had to be assisted 24 hours per day.  The Veteran testified that he was unable to leave the house without assistance, could not drive, and was unable to move around without assistance of another person or use of a walker. 

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran requires the regular aid and attendance of another person as a result of the service-connected disabilities alone.  Service connection has been established for pulmonary hypertension with right ventricular heart hypertrophy with tuberculosis, rated as 100 percent disabling, coronary artery disease, rated as 60 percent disabling, and tuberculosis, moderately advanced, inactive, rated as 0 percent disabling. 

VA treatment records dated throughout the appeal period note that the Veteran's spouse and daughter assist him in attending to activities of daily living.  A December 2009 VA treatment record notes that the Veteran had been falling more frequently and required assistance with activities of daily living and going outside.  An April 2010 VA treatment record notes that the Veteran's spouse reported that the Veteran needed help with activities of daily living, including bathing and feeding, and cannot leave the house without assistance.  A July 2013 VA treatment record notes that the Veteran's daughter requested a home health aide to assist the Veteran with bathing.   

In December 2009, April 2010, and September 2012 examinations for housebound status or permanent need for regular aid and attendance (on VA Forms 21-2680) (submitted by the Veteran), a VA doctor noted that the Veteran needed help with feeding and dressing himself, toileting, and going to medical appointments.  The VA doctor noted that the Veteran frequently fell and is unable to leave his residence without assistance.  The VA doctor opined that the Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing homes, or other institutional care attributable to the (service-connected) hypertension, coronary artery disease/congestive heart failure, and bronchiectasis (tuberculosis residual) as well as the (non-service-connected) lumbar degenerative joint disease, neuropathy, osteoporosis, hyperlipidemia, and depression. 

In an August 2013 examination for housebound status or permanent need for regular aid and attendance (on a VA Form 21-2680) (submitted by the Veteran), a VA doctor noted that the Veteran is unable to prepare his own means, needs assistance in bathing and tending to other hygiene needs, requires medication management, and is unable to leave his home without assistance.  The VA doctor attributed these impairments and the Veteran's need for assistance with activities of daily living to the (service-connected) hypertension, coronary artery disease/congestive heart failure, and bronchiectasis (tuberculosis residual) as well as the (non-service-connected) hypothyroidism and hyperlipidemia - i.e., the VA doctor attributed the majority of the Veteran's impairment and assistance needs to service-connected disabilities.

Further, while the Veteran is not currently service-connected for residuals of frostbite, to include peripheral neuropathy (which the Board is referring to the AOJ for initial adjudication), an August 2009 VA treatment record notes that, while the Veteran gave no history of frostbite of the feet during World War II, it was likely that he sustained some degree of frostbite given the extremely cold weather combined with his life-threatening pneumonia during service.  An assessment of peripheral neuropathy as a probable residual of frostbite was noted. 

A September 2013 VA examination report notes that the Veteran is unable to perform self-care skills including dressing and undressing, bathing, and toileting.  The VA examiner noted that the Veteran needs help with activities of daily living and could not protect himself from the hazards of a daily environment.  The VA examiner noted that the Veteran has peripheral neuropathy, peripheral vascular disease, and dermatophytosis of the toe nails as residuals from frostbite injuries the Veteran sustained during service.  The VA examiner opined that the Veteran requires regular aid and attendance of another person.  

Based on the above, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran requires the regular aid and attendance of another person due to physical incapacity when caring for his daily personal needs of dressing or undressing himself, bathing, keeping himself clean and presentable, and taking required medication is the result of the service-connected disabilities.  It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  See Turco, supra.  Further, the performance of the necessary aid and attendance service by a relative or other member of the household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  Resolving reasonable doubt in favor of the Veteran, the Board finds that the need for the regular aid and attendance of another person is due to the service-connected disabilities, warranting special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A.	 § 5107(b); 38 C.F.R. § 3.102.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


